—Appeal from order, Supreme Court, New York County (Marylin Diamond, J.), entered July 15, 1999, which, sua sponte, appointed a forensic expert to interview, evaluate and report on the parties, their minor child and the issues of permanent custody and visitation, unanimously dismissed, without costs, as taken from a nonappealable order.
The appeal must be dismissed as taken from an order that was not the result of a motioñ made on notice (CPLR 5701 [a] [2]; see, Everitt v Health Maintenance Ctr., 86 AD2d 224, 227). Concur — Sullivan, J. P., Tom, Rubin, Andrias and Buckley, JJ.